UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 6, 2011(December 29, 2010) Aperture Health, Inc. (Exact name of registrant as specified in its charter) Nevada (State of incorporation) 000-09283 (Commission File No.) 20-8085447 (IRS Employer Identification No.) 27201 Puerta Real, Suite 350 Mission Viejo, CA 92691 (Address of principal executive offices, including zip code) 949-609-1966 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 1- REGISTRANT'S BUSINESS AND OPERATIONS Item 1.01 Entry into a Material Definitive Agreement. On December 29, 2010, Aperture Health, Inc., a Nevada corporation (the “Registrant”) entered into an Agreement and Plan of Share Exchange (“Exchange Agreement”) with Triad Therapeutics, Inc., a Delaware corporation (“Triad”).Pursuant to the Exchange Agreement, 51% of the Registrant’s then issued and outstanding common stock, or an aggregate of 41,392,478 shares, were exchanged for all of the then issued and outstanding shares, or an aggregate of 25,215,118 shares of common stock, of Triad. Exhibit NumberDescription 10.1Agreement and Plan of Share Exchange dated December 29, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned. Dated:September 6, 2011 APERTURE HEALTH, INC. By: /s/ Jim Hennig Name:Jim Hennig Title:President
